United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
                                                                           July 29, 2003
                IN THE UNITED STATES COURT OF APPEALS
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                          FOR THE FIFTH CIRCUIT



                                No. 02-20712
                              Summary Calendar



     United States of America, ex rel.
     RONALD L. CAMPBELL; DANIEL
     C. RICE,

                                                 Plaintiffs-Appellants,

                                    versus

     MONTGOMERY COUNTY HOSPITAL
     DISTRICT, ET AL.,

                                                 Defendants,

     MONTGOMERY COUNTY HOSPITAL
     DISTRICT; MONTGOMERY COUNTY
     HEALTH CARE FOUNDATION, A TEXAS
     NON-PROFIT CORPORATION,

                                                 Defendants-Appellees.


                 Appeal from the United States District Court for
                         the Southern District of Texas
                          (USDC No. H-97-CV-3502)
         _______________________________________________________


Before REAVLEY, JONES and PRADO, Circuit Judges.
PER CURIAM:*

       The parties agree that the district court’s dismissal of appellees MCHD and MCHF

on grounds that these defendants were not “persons” under the False Claims Act must be

reversed in light of the Supreme Court’s intervening decision to the contrary in Cook

County v. United States ex rel. Chandler, __U.S.__, 123 S. Ct. 1239 (2003).

       Insofar as appellees ask that we direct the district court to now reach an alternative

ground for dismissal—that the complaint did not meet the specificity requirement of FED.

R. CIV. P. 9(b)—we trust that the district court will reach this issue if necessary and at the

proper time. Insofar as appellees ask us to hold that treble damages cannot be assessed

against them under the False Claims Act, that issue was not considered by the district

court, and we leave it to the district court to decide in the first instance when and if

necessary.

       REVERSED and REMANDED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               2